EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of [INSERT DATE
OF AGREEMENT], by and between Corinthian Colleges, Inc., a Delaware corporation
(the “Company”), and [INSERT NAME OF EMPLOYEE] (“Employee”).

WITNESSETH:

WHEREAS, the Company and Employee desire to enter into this Agreement to assure
the Company of the continuing and exclusive service of Employee and to set forth
the terms and conditions of Employee’s employment with the Company.

AGREEMENT:

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties agree as follows:



1.   TERM. The Company agrees to employ Employee and Employee hereby accepts
such employment, in accordance with the terms of this Agreement, commencing on
the date of this Agreement (the “Effective Date”) and continuing for a period of
two (2) years hereafter (the “Term”), subject to earlier termination under
Section 5 or extension of such term as described in the next sentence. Unless
either party has given advanced written notice to the other party that the Term
shall not be extended (or further extended, as the case may be), then (1) upon
the first anniversary of the Effective Date the Term shall automatically be
extended by an additional year (such that the Term shall be scheduled to
terminate on the third anniversary of the Effective Date), and (2) upon the
second and each successive anniversary of the Effective Date the Term shall
automatically be extended by an additional year; provided, however, that in no
event shall the Term exceed a period of five (5) years. Provision of notice that
this Agreement shall not be extended or further extended, as the case may be,
shall not constitute breach of this Agreement or entitle the Employee to any
benefits described in Section 5.



2.   SERVICES AND EXCLUSIVITY OF SERVICES. During the Term of this Agreement,
Employee shall devote Employee’s full business time, energy and ability
exclusively to the business, affairs and interests of the Company and matters
related thereto, shall use Employee’s best efforts and abilities to promote the
Company’s interests and shall perform the services contemplated by this
Agreement in accordance with policies established by and under the direction of
the Board of Directors of the Company (the “Board”) and the chief executive
officer of the Company [or such other executive officer of the Company as the
Chief Executive Officer shall determine from time to time] (the “Senior
Officer”).

Employee shall not, directly or indirectly, during the term of this Agreement
render services to any other person or firm for compensation or engage in any
activity competitive with or adverse to the Company’s business. Employee may
serve as a director or in any other capacity of any business enterprise or any
nonprofit or governmental entity or trade association, provided in each case
that such service is approved by the Board or the Senior Officer.
Notwithstanding the foregoing, Employee may make and manage personal business
investments of Employee’s choice and serve in any capacity with any civic,
educational or charitable organization (other than as a director of such
organization, approval for which may be sought under the immediately preceding
sentence of this Section 2) without seeking the approval of the Senior Officer,
provided that such activities and services do not interfere or conflict with the
performance of the duties hereunder or create any conflict of interest with such
duties.



3.   DUTIES AND RESPONSIBILITIES. Employee shall serve as [INSERT EMPLOYEE’S
TITLE] of the Company for the Term of this Agreement. In the performance of
Employee’s duties, Employee shall report directly to the Senior Officer of the
Company and shall be subject to the direction of the Senior Officer and to such
limits on Employee’s authority as the Senior Officer may from time to time
impose. During the term of this Agreement, Employee shall be based at the
Company’s principal executive offices in Orange County, California. Employee
agrees to observe and comply with the rules and regulations of the Company and
agrees to carry out and perform orders, directions and policies of the Company
and its Board as they may be, from time to time, stated either orally or in
writing. The Company agrees that the duties which may be assigned to Employee
shall be usual and customary duties of the office(s) or position(s) to which
Employee may from time to time be appointed or elected and shall not be
inconsistent with the provisions of the charter documents of the Company or
applicable law. Employee shall have such corporate power and authority as shall
reasonably be required to enable Employee to perform the duties required in any
office that may be held.



4.   COMPENSATION.

(a) Base Compensation. During the term of this Agreement, the Company agrees to
pay Employee a base salary at the annual rate of not less than [INSERT CURRENT
BASE SALARY], payable in accordance with the Company’s practices in effect from
time to time (the “Base Salary”).

(b) Additional Benefits. Employee shall also be entitled to all rights and
benefits for which Employee is otherwise eligible under any bonus plan,
incentive agreement (including stock options and/or other awards granted
pursuant to the Company’s 1998 Performance Award Plan, the Company’s 2003
Performance Award Plan and the Company’s 2004 New Hire Plan (hereinafter the
“Equity Award Plans”)), participation or extra compensation plan, pension plan,
profit-sharing plan, life, medical, dental, disability, or insurance plan
(including, except as otherwise prohibited therein, the Company’s Employee Stock
Purchase Plan) or policy or other plan or benefit that the Company may provide
for Employee or (provided Employee is eligible to participate therein) for Peer
Employees (defined as all employees who have the title of Vice President of the
Company or above, other than any founder of the Company who continues to serve
as an executive officer of the Company) or for employees of the Company
generally, as from time to time in effect, during the term of this Agreement
(collectively, all of the above shall be referred to as the “Additional
Benefits”).

(c) Periodic Review. The Compensation Committee of the Board shall review
Employee’s Base Salary and Additional Benefits then being paid to Employee not
less frequently than every twelve months. Following such review, the Company may
in its discretion increase (but shall not be required to increase) the Base
Salary or any other benefits, but may not decrease the Base Salary during the
time Employee serves as [INSERT EMPLOYEE’S TITLE]; provided, however, that if
the Company undertakes any generalized salary reductions of employees of the
Company, the Company may reduce Employee’s Base Salary by a percentage equal to
the percentage base salary reductions effected for all other Peer Employees of
the Company.

(d) Perquisites. Employee shall be entitled to not less than three weeks paid
vacation each twelve-month period (or such larger amount of paid vacation as is
generally granted to employees of the Company based on time of service with the
Company), which shall accrue on a pro rata basis from the Effective Date of this
Agreement. Vacation time will continue to accrue so long as Employee’s total
accrued vacation does not exceed two times (2x) the then-current rate of annual
vacation accrual of the Employee (the “Vacation Accrual Cap”). Should Employee’s
accrued vacation time reach the Vacation Accrual Cap, Employee will cease to
accrue additional vacation until Employee’s accrued vacation time falls below
the Vacation Accrual Cap. Except with respect to the rate of vacation accrual
set forth above, all vacation time shall be subject to the plans, policies,
programs and practices as in effect generally with respect to other Peer
Employees of the Company.



5.   TERMINATION. This Agreement and all obligations hereunder (except the
obligations contained in Sections 8, 9, 10 and 11 (Confidential Information,
Non-Competition, Non Solicitation of Employees and Indemnity) which shall
survive any termination hereunder) shall terminate upon the earliest to occur of
any of the following:

(a) Voluntary Termination. Subject to Section 5(e) below, the voluntary
termination by Employee or retirement from the Company in accordance with the
normal retirement policies of the Company.

(b) Death or Disability of Employee. Employee’s employment shall be terminated
upon the death or Disability (as defined below) of Employee. In such instance,
except as set forth below, all obligations hereunder to Employee (or Employee’s
heirs or legal representatives) shall cease, other than for payment of the sum
of (A) Employee’s Base Salary through the date of termination to the extent not
theretofore paid, (B) any bonus or other cash compensation agreement for the pro
rata amount earned through the date of termination, (C) compensation previously
deferred by Employee (together with any accrued interest or earnings thereon),
and (D) any accrued vacation pay, in each case to the extent not theretofore
paid (the sum of the amounts described in clauses (A), (B), (C) and (D) shall be
hereinafter referred to as the “Accrued Obligations”), which shall be paid to
Employee or Employee’s estate or beneficiary, as applicable, in a lump sum in
cash within 30 days after the date of termination or any earlier time required
by applicable law. For the purposes of this Agreement, Disability shall mean the
absence of Employee performing Employee’s duties with the Company on a full-time
basis for a period of six months, as a result of incapacity due to mental or
physical illness which is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to Employee or Employee’s
legal representative (such agreement as to acceptability not to be withheld
unreasonably). The termination of this Agreement due to the death or Disability
of Employee shall have no effect on the rights and obligations of Employee (or
his personal representative or beneficiary, as the case may be) with respect to
stock options or other rights granted under the Company’s Equity Award Plans, as
amended, or the Company’s Employee Stock Purchase Plan, or any subsequent
employee benefit or equity compensation plan adopted by the Company, all of
which rights and obligations shall be governed solely and exclusively by the
applicable terms and conditions of such plans and the agreements issued
thereunder.

(c) Cause. The Company may terminate Employee’s employment and all of Employee’s
rights to receive Base Salary and any Additional Benefits hereunder for Cause.
For purposes of this Agreement, the term “Cause” shall be defined as any of the
following; provided, however, that the Company must determine the presence of
such Cause in good faith:

(i) Willful misconduct by Employee which materially and demonstrably injures the
Company, including (1) Employee’s material breach of any material duties and
responsibilities under this Agreement (other than as a result of incapacity due
to Employee’s Disability), (2) Employee’s commission of a material act of fraud
upon the Company or (3) Employee’s immoderate use of alcoholic beverages or
narcotics or other substance abuse;

(ii) Employee willfully engaging in conduct specifically prohibited by the
Company’s written policies, including, without limitation, unlawful harassment
of any other Company employee.

(iii) Employee’s conviction by, or entry of a plea of guilty or nolo contendere
in, a court of competent and final jurisdiction for a felony or any crime which
materially adversely affects the Company and/or its reputation in the community
and which involves moral turpitude or is punishable by imprisonment in the
jurisdiction involved.

For purposes of this Section 5, no act or failure to act on the part of Employee
shall be considered “willful” unless done, or omitted to be done, by Employee in
bad faith and without reasonable belief by Employee that such action or omission
was in the best interest of the Company. Notwithstanding the foregoing, Employee
shall not be terminated for Cause pursuant to clauses (i), (ii) and (iii) of
this Section 5(c) unless and until Employee has received notice of a proposed
termination for Cause and Employee has had an opportunity to be heard before at
least a majority of members of the Board.

(d) Without Cause. Notwithstanding any other provision of this Section 5, the
Company shall have the right to terminate Employee’s employment with the Company
without Cause at any time, but in the event of such termination without Cause,
Employee shall be entitled to receive a lump sum payment equal to the following:
(A) one times (1x) the value of Employee’s Base Salary provided under this
Agreement for the most recent twelve (12) month period prior to the date of such
termination, plus (B) one times (1x) the average annual bonus paid or payable
under any bonus plan or agreement between the Company and the Employee for the
most recent two (2) full fiscal years (determined by annualizing the bonus paid
or payable with respect to any partial fiscal year) (the “Lump Sum Payment”).
Such Lump Sum Payment to Employee shall be paid to Employee within 30 days of
the date of such termination.

(e) Good Reason. Employee’s employment may be terminated at any time by Employee
for Good Reason. Regardless of whether a resignation occurs prior to, coincident
with or after a “Change in Control,” Good Reason” shall mean any one or more of
the following:

(i) The material failure by the Company to fulfil its obligations under this
Agreement, to the extent not remedied in a reasonable period of time after the
receipt of written notice by the Employee specifying the material failure by the
Company. Any reduction or attempted reduction by the Company (to the extent such
reduction is not made equally to all employees of a substantially equal level or
position) in Employee’s Base Salary as in effect on the date hereof or as the
same may be increased from time-to-time or the taking of any action by the
Company that would substantially diminish the aggregate value of Employee’s
compensation, including any bonus, incentive or other compensation awards,
retirement benefits and other fringe benefits from the levels in effect prior to
the date hereof is deemed material.

(ii) the reassignment of Employee to a position that is not an executive officer
level position or the assignment of duties to Employee that are not consistent
with such position.

(iii) The Company’s requiring Employee to be based at any office or location
which increases the distance from Employee’s home to the office or location by
more than 30 miles from the distance in effect at the Effective Date of this
Agreement, unless the Company’s corporate headquarters moves to another location
and all Peer Employees (including the Employee) are required to report to such
new location.

If Employee terminates his employment with the Company for Good Reason, then
Employee shall be entitled to receive a Lump Sum Payment equal to that which
would be paid to Employee under Section 5(d) hereof.



6.   BUSINESS EXPENSES. During the Term of this Agreement, to the extent that
such expenditures satisfy the criteria under the Internal Revenue Code for
deductibility by the Company (whether or not fully deductible by the Company)
for federal income tax purposes as ordinary and necessary business expenses, the
Company shall reimburse Employee promptly for reasonable business expenditures,
including travel, entertainment, parking, business meetings, and professional
dues, made and substantiated in accordance with the reasonable policies,
practices and procedures established from time to time by the Company generally
with respect to other Peer Employees and incurred in the pursuit and furtherance
of the Company’s business and good will.



7.   CHANGE IN CONTROL. If, (A) “In Anticipation Of,” as defined below, or
within twelve (12) months after a “Change in Control” of the Company (or any
successor), as defined below, the Company involuntarily terminates Employee’s
employment without Cause, or (B) within twelve (12) month after receiving notice
(which notice may be oral) of a Change in Control, the Employee voluntarily
elects to retire from full-time service to the Company, then Employee shall
receive a lump sum payment equal to two times (2x) the amount that would be
required to be paid to Employee as a Lump Sum Payment under Section 5(d) upon
Employee’s termination other than for Cause (hereinafter the “Change in Control
Payment”). If Employee voluntarily resigns following a Change in Control, the
Employee may continue to render, on a non-exclusive basis, such consulting and
advisory services to the Company as Employee may in his sole discretion accept;
provided, however, that any such consulting and advisory services and the
conditions under which they shall be performed shall be fully in keeping with
the position or positions Employee held under this Agreement.

(a) In the event that any economic benefit, payment or distribution by the
Company to or for the benefit of Employee, whether paid, payable, distributed or
distributable, pursuant to this Section 7 or otherwise In Anticipation Of or
following a Change in Control, including, if applicable, the vesting of
Employee’s stock options (hereinafter, the “Total Payments”), would result in
all or a portion of such Total Payments being subject to excise tax under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any interest or penalties with respect to such excise tax (such excise tax and
any applicable interest and penalties, collectively referred to in this
Agreement as the “Excise Tax”), then the Employee’s Total Payments (including
the Change in Control Payment) shall be either (A) the full payment or (B) such
lesser amount that would result in no portion of the Total Payment being subject
to Excise Tax, whichever of the foregoing amounts, taking into account the
applicable Federal, state, and local employment taxes, income taxes, and the
Excise Tax, results in the receipt by Employee, on an after-tax basis, of the
greatest amount of Total Payments notwithstanding that all or some portion of
the Total Payments may be taxable under Section 4999 of the Code. All
determinations required to be made under this Section 7(a) shall be made by the
Company’s regular outside independent public accounting firm immediately prior
to the event triggering the payments that are subject to the Excise Tax, which
firm must be reasonably acceptable to Employee (the “Accounting Firm”). The
Company shall cause the Accounting Firm to provide detailed supporting
calculations of its determinations to the Company and Employee. Notice must be
given to the Accounting Firm within twenty (20) business days after an event
entitling Employee to a Change in Control Payment under this Agreement. All fees
and expenses of the Accounting Firm shall be borne solely by the Company. The
Accounting Firm’s determinations must be made with substantial authority (within
the meaning of Section 6662 of the Code). For the purposes of all calculations
under Sections 4999 and 280G of the Code and the application of this Section 7,
Company and Employee hereby elect and agree to make all determination as to
present value using 120 percent of the applicable Federal rate (determined under
Section 1274(d) of the Code) compounded monthly, as in effect on the date such
calculation is made. The Company agrees to reimburse Employee (on an after-tax
basis) for his reasonable legal and other professional expenses of pursuing any
reasonable contest, claim or cause of action (including any claim of tax refund)
on his own behalf that may arise (notwithstanding the application of the
foregoing provisions of this Section 7) as a result of (i) the Internal Revenue
Service seeking to impose an Excise Tax on Employee or (ii) the Company (or any
successor) withholding or seeking to withhold any portion of the Change in
Control Payment or any Excise Tax from any payment or benefit to Employee
without Employee’s consent. Unless Employee shall have given prior written
notice to the Company to effectuate a reduction in the Total Payments in a
manner other than as set forth below, if such a reduction is required, the
Company shall reduce or eliminate the Total Payments by first reducing or
eliminating the Change in Control Payment, then by reducing or eliminating any
accelerated vesting of stock options, then by reducing or eliminating any other
remaining Total Payments.

Definition of “Change in Control”: For purposes of this Section 7, a “Change in
Control” means, and shall be deemed to have taken place, if (1) any person or
entity or group of affiliated persons or entities, including a group which is
deemed a “person” by Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), after the date hereof is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 40% or more of the
combined voting power of the Company’s then outstanding securities; (2) during
any period of two consecutive years, individuals who at the beginning of such
period constitute the Board cease for any reason to constitute at least a
majority thereof, unless the election, or the nomination for election by the
Company’s stockholders, of each new Board member was approved by a vote of at
least three-fourths (3/4) of the Board members then still in office who were
Board members at the beginning of such period; (3) any reorganization,
consolidation, merger or similar transaction involving the Company in which the
Company is not the continuing or surviving corporation or pursuant to which the
Company’s securities would be converted into cash, securities or other property
(other than a merger of the Company in which the holders of the Company’s voting
securities immediately prior to the merger have more than 50% of the combined
voting power of the securities of the corporation or other entity resulting from
or surviving such merger, calculated on a fully-diluted basis in accordance with
generally accepted accounting principles after giving effect to such merger,
immediately after such merger); or (4) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the Company.

Definition of “In Anticipation Of”: For purposes of this Section 7, the
involuntary termination by the Company of the Employee’s employment (including
by way of the Company giving written notice to the Employee pursuant to
Section 1 that the Company intends to permit the Agreement to expire without
automatic extension after the next succeeding Expiration Date) shall be deemed
to have been “In Anticipation Of” a Change in Control if such termination
(A) was at the request of an unrelated third party who has taken steps
reasonably calculated to effect a Change in Control, or (B) otherwise arose in
connection with a Change in Control.



8.   CONFIDENTIAL INFORMATION. Employee acknowledges that the nature of
Employee’s engagement by the Company is such that Employee shall have access to
information of a confidential and/or trade secret nature which has great value
to the Company and which constitutes a substantial basis and foundation upon
which the business of the Company is based. Such information includes financial,
manufacturing and marketing data, techniques, processes, formulas, developmental
or experimental work, work in process, methods, trade secrets (including,
without limitation, customer lists and lists of customer sources), or any other
secret or confidential information relating to the products, services,
customers, sales or business affairs of the Company (the “Confidential
Information”). Employee shall keep all such Confidential Information in
confidence during the term of this Agreement and at any time thereafter and
shall not disclose any of such Confidential Information to any other person,
except to the extent such disclosure is (i) necessary to the performance of this
Agreement and in furtherance of the Company’s best interests, (ii) required by
applicable law, (iii) lawfully obtainable from other sources, or (iv) authorized
by the Company. Upon termination of Employee’s employment with the Company,
Employee shall deliver to the Company, or certify to the Company of the
destruction of, all documents, records, notebooks, work papers, and all similar
material containing any of the foregoing information, whether prepared by
Employee, the Company or anyone else.



9.   NON-COMPETITION. In order to protect the Confidential Information, Employee
agrees that during the term of Employee’s employment, and for a period of one
(1) year thereafter, Employee shall not, directly or indirectly, whether as an
owner, partner, shareholder, agent, employee, creditor, or otherwise, promote,
participate or engage in any activity or other business competitive with the
Company’s business in any jurisdiction in which the Company operates at the time
of such termination if such activity or other business involves any use by the
Employee of any of the Confidential Information.



10.   NONINTERFERENCE WITH EMPLOYEES. In order to protect the Confidential
Information, Employee agrees that during the term hereof and for a period of one
(1) year thereafter, Employee will not, directly or indirectly, solicit any
employee of the Company to leave such employment.



11.   INDEMNITY. In addition to any other separate agreement with the Company
concerning indemnification, to the fullest extent permitted by applicable law
and the bylaws of the Company, as from time to time in effect, the Company shall
indemnify Employee and hold Employee harmless for any acts or decisions made in
good faith while performing services for the Company, and the Company shall use
its best efforts to obtain coverage for Employee (provided the same may be
obtained at reasonable cost) under any liability insurance policy or policies
now in force or hereafter obtained during the term of this Agreement that cover
other officers of the Company having comparable or lesser status and
responsibility. To the same extent, the Company will pay and, subject to any
legal limitations, advance all expenses, including reasonable attorneys’ fees
and costs of court approved settlements, actually and necessarily incurred by
Employee in connection with the defense of any action, suit or proceeding and in
connection with any appeal thereon, which has been brought against Employee by
reason of Employee’s service as an officer or agent of the Company.



12.   REMEDIES. The parties hereto agree that the services to be rendered by
Employee pursuant to this Agreement, and the rights and privileges granted to
the Company pursuant to this Agreement, are of a special, unique, extraordinary
and intellectual character, which gives them a peculiar value, the loss of which
cannot be reasonably or adequately compensated in damages in any action at law,
and that a breach by Employee of any of the terms of this Agreement will cause
the Company great and irreparable injury and damage. Employee hereby expressly
agrees that the Company shall be entitled to the remedies of injunction,
specific performance and other equitable relief to prevent a breach of this
Agreement by Employee. This Section 12 shall not be construed as a waiver of any
other rights or remedies which the Company may have for damages or otherwise.



13.   SEVERABILITY. If any provision of this Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, to achieve the intent of the parties to the extent possible. In any
event, all other provisions of this Agreement shall be deemed valid and
enforceable to the extent possible.



14.   SUCCESSORS AND ASSIGNS. This Agreement shall inure to the benefit of and
be binding upon the Company and its successors and assigns and any such
successor or assignee shall be deemed substituted for the Company under the
terms of this Agreement for all purposes. As used herein, “successor” and
“assignee” shall include any person, firm, corporation or other business entity
which at any time, whether by purchase, merger or otherwise, directly or
indirectly acquires the stock of the Company or to which the Company assigns
this Agreement by operation of law or otherwise. The obligations and duties of
Employee hereunder are personal and otherwise not assignable. Employee’s
obligations and representations under this Agreement will survive the
termination of Employee’s employment, regardless of the manner of such
termination.



15.   NOTICES. Any notice or other communication provided for in this Agreement
shall be in writing and sent if to the Company to its principal executive office
at:

Corinthian Colleges, Inc.
6 Hutton Centre Drive, Suite 400
Santa Ana, California 92627
Phone: (714) 427-3000; Facsimile: (714) 427-3013
Attention: General Counsel

or at such other address as the Company may from time to time in writing
designate, and if to Employee at such address as Employee may from time to time
in writing designate (or, if not so designated, at the last address for such
Employee on the employment records of the Company). Each such notice or other
communication shall be effective (i) if given by telecommunication, when
transmitted to the applicable number so specified in (or pursuant to) this
Section 15 and a verification of receipt is received, (ii) if given by mail,
three days after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid or (iii) if given by any other means,
when actually delivered at such address.



16.   ENTIRE AGREEMENT. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof and supersedes any prior
agreements, undertakings, commitments and practices relating to Employee’s
employment by the Company.



17.   AMENDMENTS. No amendment or modification of the terms of this Agreement
shall be valid unless made in writing and duly executed by both parties.



18.   WAIVER. No failure on the part of any party to exercise or delay in
exercising any right hereunder shall be deemed a waiver thereof or of any other
right, nor shall any single or partial exercise preclude any further or other
exercise of such right or any other right.



19.   GOVERNING LAW. This Agreement, and the legal relations between the
parties, shall be governed by and construed in accordance with the laws of the
State of California without regard to conflicts of law doctrines and any court
action arising out of this Agreement shall be brought in any court of competent
jurisdiction within the State of California, County of Orange.



20.   ARBITRATION. As a material inducement to enter into this Agreement,
Employee and the Company each hereby agree that any “Claims” or “Controversies”
(as defined below) arising out of or in respect to this Agreement (or its
validity, interpretation or enforcement), or Employee’s employment or
termination, that Employee may have against the Company or it officers,
directors, employees, or agents, in their capacity as such, or that the Company
may have against Employee, shall be resolved solely through binding arbitration.
EMPLOYEE AND THE COMPANY EACH HEREBY ACKNOWLEDGE THAT THIS AGREEMENT TO
ARBITRATE MEANS THAT EMPLOYEE AND THE COMPANY ARE RELINQUISHING HIS/HER/ITS
RIGHTS TO EITHER A JURY TRIAL OR COURT TRIAL FOR THE RESOLUTION OF ANY CLAIMS
THAT EMPLOYEE AND THE COMPANY MAY HAVE AGAINST THE OTHER.

The Terms “Claims” or “Controversies” arising out of this Agreement or
Employee’s employment or termination means and includes all claims for breach of
this Agreement, harassment and/or discrimination (including sexual harassment
and harassment or discrimination based on race, color, religion, age, sex,
sexual orientation, ancestry, national origin, marital status, military service,
pregnancy, physical or mental disability, medical condition or any other
protected class or condition), breach of any contract or covenant (express or
implied), tort claims, wrongful termination, whistle-blowing and all other
claims relating to this Agreement or Employee’s employment or termination,
except that claims covered by the Workers’ Compensation Act and claims for
unemployment benefits are not covered by this agreement to arbitrate. All Claims
or Controversies shall be submitted to a single neutral arbitrator. The
arbitration shall take place in Orange County, California, unless otherwise
mutually agreed. The arbitrator shall be mutually agreed-upon by Employee and
the Company. If Employee and the Company cannot agree upon an arbitrator, the
selection process shall be governed by the employment arbitration rules and
procedures of the American Arbitration Association (“AAA”). Regardless of the
arbitrator chosen, the arbitration proceedings shall be governed by the then
current AAA procedural rules, except that if a contrary rule exists: (1) all
monetary or provisional remedies available under applicable state or federal
statutory law or common law will remain available to both parties, (2) except as
mutually agreed upon by the parties, there will be no limitation on discovery
beyond that which exists in cases litigated in Orange County Superior Court and
(3) the California Rules of Evidence shall apply to the arbitration hearing.

In connection with any arbitration proceeding commenced hereby, the prevailing
party shall be entitled to reimbursement of its reasonable attorney’s fees and
costs, including arbitrator fees. This agreement to arbitrate and arbitration
procedure is intended to be the exclusive method of resolving all Claims or
Controversies as described above between

Employee and the Company and judgment upon the award rendered by the arbitrator
hereunder may be entered in any court having jurisdiction thereof.



21.   WITHHOLDING. All compensation payable hereunder, including salary and
other benefits, shall be subject to applicable taxes, withholding and other
required, normal or elected employee deductions.



22.   COUNTERPARTS. This Agreement and any amendment hereto may be executed in
one or more counterparts. All of such counterparts shall constitute one and the
same agreement and shall become effective when a copy signed by each party has
been delivered to the other party.



23.   HEADINGS. Section and other headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written

CORINTHIAN COLLEGES, INC.

By:

Name:

Its:

EMPLOYEE

     

[INSERT EMPLOYEE’S NAME]

